DETAILED ACTION
This action is in response to applicant’s amendment filed on 17 May 2021.  Claims 1-4, 6-15, 17-25, and 27-45 are now pending in the present application and claims 5, 16, and 26 are cancelled.  This office action is made Final.
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-15, 17-25, and 27-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over True et al. (hereinafter True) (US 7,420,920 B2) in view of Clayton (US 7,280,818 B2) and Kende et al. (hereinafter Kende) (US 7,801,783 B2).
Regarding claims 1, 12, and 22, True discloses a method for providing a mobile communication plan offering { (see Figs. 1-2) }, the method comprising: 
performing by a mobile communication plan offer generation computer system programmed using code executed by one or more processors of a data processing system to configure the computer system into a machine for { (see col. 3, lines 21-30,50-53; col. 2, line 63 - col. 3, line 7; Figs. 1-2), where the system can generate a suggested service change such as a service package upgrade having higher usage allotments or an added feature (see col. 4, lines 8-11)  }: 

wherein analyzing comprises comparing both long term and short term usage data with triggering events, wherein the triggering events include types of usage and associated usage amounts { (see col. 4, lines 52-66; col. 5, lines 1-21; Figs. 1-2), where the system compares a subscriber usage metric, and the system determines usage during a time period such as billing cycle to suggest a service change (see col. 4, lines 31-41; col. 3, line 31-36), and the system collects data of a subscriber for a billing cycle or one or more time periods of a subscriber using a service package (see col. 3, lines 23-26,32-34) };
based on the analysis, identifying multiple mobile communication plan offerings based on the long term and short term usage data and validity duration of a current mobile communication plan of the mobile communication device associated with the subscriber that provide a positive long term and short economic benefit to the mobile communication device subscriber { (see col. 4, lines 52-66; col. 5, lines 1-21; Figs. 1-2), where the system compares a subscriber usage metric, and the system determines usage during a time period such as billing cycle to suggest a service change (see col. 4, lines 31-41; col. 3, line 31-36), and the system collects data of a subscriber for a billing cycle or one or more time periods of a subscriber using a service package (see col. 3, lines 23-26,32-34) };
when a current usage limit of a mobile communication plan of the subscriber is about to be exceeded, communicating an option to select from the identified multiple mobile communication plan offerings to an electronic mobile communication plan offer data processing system { (see col. 4, lines 14-30; col. 5, lines 22-42; Figs. 1-2), where the system provides a subscriber an upgrade of a service package for the next billing cycle (see col. 4, 
wherein communicating the option to select the identified multiple mobile communication plan offerings comprises responding to a triggering event derived from the current usage data (e.g., usage metric) { (see col. 2, line 64 - col. 3, line 7; col. 4, lines 14-30; col. 5, lines 22-42; Figs. 1-2), where the system monitors and reacts to a trigger condition of a threshold for a usage metric, and the system provides different thresholds (see col. 3, line 66 - col. 4, line 7), and a notification can be sent for service upgrade (see col. 4, lines 8-16), and a subscriber may have allotment for peak period and off-peak period (see col. 3, lines 54-59; col. 5, lines 5-11,22-25), where a subscriber can receive a notification based on peak period minutes, and a subscriber can upgrade a service package for the next billing cycle (see col. 4, lines 39-41,62-66) }, and
then communicating the identified multiple mobile communication plan offerings to the mobile communication device subscriber { (see col. 2, line 64 - col. 3, line 7; col. 4, lines 14-30; col. 5, lines 22-42; Figs. 1-2), where a subscriber can upgrade a service package for the next billing cycle, and a notification is provided prior to exceeding usage in the next billing cycle to increase minutes for peak period and off-peak period minutes and for adding a new 
prior to exceeding the current usage limit within the validity duration of the current mobile communication plan and based on the analysis of the mobile communication device usage data of a mobile communication device associated with a subscriber { (see col. 2, line 64 - col. 3, line 7; col. 4, lines 14-30; col. 5, lines 22-42; Figs. 1-2), where the system monitors and reacts to a trigger condition of a threshold for a usage metric, and the system provides different thresholds (see col. 3, line 66 - col. 4, line 7), and the system can provide a new feature such as call waiting (see col. 5, lines 43-57), and a notification can be sent for service upgrade (see col. 4, lines 8-16), and a subscriber may have allotment for peak period and off-peak period (see col. 3, lines 54-59; col. 5, lines 5-11,22-25), where a subscriber can receive a notification based on peak period minutes, and a subscriber can upgrade a service package for the next billing cycle (see col. 4, lines 39-41,62-66), and the system compares a subscriber usage metric (see col. 4, lines 52-66; col. 5, lines 1-21; Figs. 1-2), and the system determines usage during a time period such as billing cycle to suggest a service change (see col. 4, lines 31-41; col. 3, line 31-36) };
receiving a request from the mobile communication device of the subscriber for one or more of the mobile communication plan offerings { (see col. 2, line 64 - col. 3, line 7; col. 4, lines 14-30; col. 5, lines 22-42; Figs. 1-2), where the system monitors and reacts to a trigger condition of a threshold for a usage metric, and the system provides different thresholds (see col. 3, line 66 - col. 4, line 7), and a notification can be sent for service upgrade (see col. 4, lines 8-16), and a subscriber may have allotment for peak period and off-peak period (see col. 3, lines 54-59; col. 5, lines 5-11,22-25), where a subscriber can receive a notification 
responding to the request by communicating the identified multiple mobile communication plan offerings to the mobile communication device of the subscriber { (see col. 2, line 64 - col. 3, line 7; col. 4, lines 14-30; col. 5, lines 22-42; Figs. 1-2), where the system monitors and reacts to a trigger condition of a threshold for a usage metric, and the system provides different thresholds (see col. 3, line 66 - col. 4, line 7), and a notification can be sent for service upgrade (see col. 4, lines 8-16), and a subscriber may have allotment for peak period and off-peak period (see col. 3, lines 54-59; col. 5, lines 5-11,22-25), where a subscriber can receive a notification based on peak period minutes, and a subscriber can upgrade a service package for the next billing cycle (see col. 4, lines 39-41,62-66) }.  True inexplicitly discloses having the feature(s) multiple mobile communication plan offerings.  However, the examiner maintains that the feature(s) multiple mobile communication plan offerings was well known in the art, as taught by Clayton.
In the same field of endeavor, Clayton discloses the feature(s) multiple mobile communication plan offerings { (see col. 6, lines 6-14; Fig. 3), where the system provides a user with a notification based on a threshold of regular minutes remaining to avoid excess airtime charges (see col. 3, lines 19-28; col. 7, lines 1-20; Fig. 5) }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of True and Clayton to have the feature(s) multiple mobile communication plan offerings, in order to provide notifications to a user of a mobile device and providing options with notifications based on rate plan conditions, as taught by Clayton (see col. 2, line 65 - col. 3, line 5).  The combination of True and Clayton 
As further alternative support in the same field of endeavor, Kende discloses the feature(s) when a current usage limit of a mobile communication plan of the subscriber is about to be exceeded, communicating an option to select from the identified multiple mobile communication plan offerings (e.g., preferred rate plans) to an electronic mobile communication plan provider data processing system { (see col. 10, lines 15-19,27-35; Figs. 1-3), where the system has analysis engine module (240) that provides one or more preferred rate plans based on factors such as usage and/or time intervals, and the system can provide proactive savings (see col. 6, lines 53-54) }.  As a note, Kende at the least further discloses the feature(s) wherein communicating the option to select the identified multiple mobile communication plan offerings comprises responding to a triggering event derived from current usage data and then communicating the identified multiple mobile communication plan offering to the mobile communication device subscriber { (see col. 10, lines 15-19,27-35; Figs. 1-3), where the system has analysis engine module (240) that provides one or more preferred rate plans based on factors such as usage and/or time intervals (see col. 7, lines 25-30), and the system delivers/presents to the user the information such as one or more preferred rate plans, savings, and other information (see col. 15, lines 50-53,57-59; col. 6, lines 28-30; col. 8, lines 14-16; col. 5, lines 27-30; Figs. 3 ‘ref. 350’) }.

Regarding claims 2, 13, and 23, the combination of True, Clayton, and Kende discloses every limitation claimed, as applied above (see claim 1), in addition True further discloses the method of claim 1 wherein the electronic system is the mobile communication device associated with the subscriber { (see col. 4, lines 14-30; col. 5, lines 22-42; Figs. 1-2) }. 
Regarding claims 3, 14, and 24, the combination of True, Clayton, and Kende discloses every limitation claimed, as applied above (see claim 1), in addition True further discloses the method of claim 1 wherein the entity is a data processing system of a mobile communication plan provider { (see col. 4, lines 14-30; col. 5, lines 22-42; Figs. 1-2) }. 
Regarding claims 4, 15, and 25, the combination of True, Clayton, and Kende discloses every limitation claimed, as applied above (see claim 1), in addition True further discloses the method of claim 1 further comprising: developing the one or more communication plan offerings { (see col. 2, line 64 - col. 3, line 7; col. 4, lines 14-30; col. 5, lines 22-42; Figs. 1-2) }.  
claims 6, 17, and 27, the combination of True, Clayton, and Kende discloses every limitation claimed, as applied above (see claim 1), in addition True further discloses the method of claim 1 wherein communicating further comprises communicating the identified multiple mobile communication plan offerings to the entity reactively in accordance with a triggering event { (see col. 2, line 64 - col. 3, line 7; col. 4, lines 14-30; col. 5, lines 22-42; Figs. 1-2) }.
Regarding claims 7, 18, and 28, the combination of True, Clayton, and Kende discloses every limitation claimed, as applied above (see claim 6), in addition True further discloses the method of claim 6 wherein the triggering event is a member of a group consisting of: types of usage and associated usage amounts and account balance levels { (see col. 2, line 64 - col. 3, line 7; col. 4, lines 14-30; col. 5, lines 22-42; Figs. 1-2) }. 
Regarding claims 8, 19, and 29, the combination of True, Clayton, and Kende discloses every limitation claimed, as applied above (see claim 1), in addition True further discloses the method of claim 1 further comprising: receiving a response from the subscriber indicating adoption of one of the multiple mobile communication plan offerings { (see col. 2, line 64 - col. 3, line 7; col. 4, lines 14-30; col. 5, lines 22-42; Figs. 1-2) }. 
Regarding claims 9, 20, and 30, the combination of True, Clayton, and Kende discloses every limitation claimed, as applied above (see claim 1), in addition True further discloses the method of claim 1 wherein analyzing further comprises analyzing the mobile communication device usage data on a prescheduled basis { (see col. 2, line 64 - col. 3, line 7; col. 4, lines 14-30; col. 5, lines 22-42; Figs. 1-2) }. 
Regarding claims 10, 21, and 31, the combination of True, Clayton, and Kende discloses every limitation claimed, as applied above (see claim 1), in addition True further from the mobile communication plan would be implicit as evidenced by the fact that one of ordinary skill in the art would clearly recognize to provide tracking a usage pattern to compare thresholds for a trigger condition using services (e.g., minutes) based on the subscriber subscribing to a service package (see col. 3, lines 23-29; col. 3, line 66 - col. 4, line 7; col. 4, lines 44-46,60-66) }.  As further support, Clayton at the least discloses the feature(s) request from the mobile communication device { (see col. 8, lines 20-27; col. 7, lines 3-14; Figs. 5 & 9), where the mobile communication device sends a registration request for a call }.
Regarding claim 11, True discloses a method comprising: 
performing by a mobile communication plan provider data processing computer system programmed using code executed by one or more processors to configure the computer system into a machine for { (see col. 3, lines 21-30,50-53; col. 2, line 63 - col. 3, line 7; Figs. 1-2) }: 
sending a request from the mobile communication plan provider data processing that explicitly requests one or more mobile communication plan offerings for a subscriber associated with a mobile communication device { (see col. 2, line 64 - col. 3, line 7; col. 4, lines 14-30; col. 5, lines 22-42; Figs. 1-2), where the system monitors a subscriber’s usage pattern in which the request from the mobile communication plan would be implicit as evidenced by the fact that one of ordinary skill in the art would clearly recognize to provide tracking a usage pattern to compare thresholds for a trigger condition using services (e.g., 
receiving an option to select from mobile communication plan offerings and, when a current usage limit of a mobile communication plan of the subscriber is about to be exceeded and prior to exceeding the current usage limit within the validity duration of the current mobile communication plan { (see col. 2, line 64 - col. 3, line 7; col. 4, lines 14-30; col. 5, lines 22-42; Figs. 1-2), where the system can generate a suggested service change such as a service package upgrade having higher usage allotments or an added feature (see col. 4, lines 8-11,39-41,62-66; col. 5, lines 43-46) },
 communicating the mobile communication plan offerings to the mobile communication device subscriber in response to the request from a mobile communication plan provider computer system, wherein the mobile communication plan offerings are determined by mobile communication plan provider computer system by { (see col. 2, line 64 - col. 3, line 7; col. 4, lines 14-30; col. 5, lines 22-42; Figs. 1-2), where the system can generate a suggested service change such as a service package upgrade having higher usage allotments or an added feature (see col. 4, lines 8-11,39-41,62-66; col. 5, lines 43-46) }: 
analyzing mobile communication device usage data of a mobile communication device associated with a subscriber { (see col. 2, line 64 - col. 3, line 7; Fig. 2) },

based on the analysis, identifying multiple mobile communication plan offerings based on the long term and short term usage data and validity duration of a current mobile communication plan of the mobile communication device associated with the subscriber that provide long term and short term a positive economic benefit to the mobile communication device subscriber { (see col. 4, lines 52-66; col. 5, lines 1-21; Figs. 1-2), where the system compares a subscriber usage metric, and the system determines usage during a time period such as billing cycle to suggest a service change (see col. 4, lines 31-41; col. 3, line 31-36), and the system collects data of a subscriber for a billing cycle or one or more time periods of a subscriber using a service package (see col. 3, lines 23-26,32-34) }; and
receiving a request from the mobile communication device of the subscriber for one or more of the mobile communication plan offerings { (see col. 2, line 64 - col. 3, line 7; col. 4, lines 14-30; col. 5, lines 22-42; Figs. 1-2), where the system monitors and reacts to a trigger condition of a threshold for a usage metric, and the system provides different thresholds (see col. 3, line 66 - col. 4, line 7), and a notification can be sent for service upgrade (see col. 4, lines 8-16), and a subscriber may have allotment for peak period and off-peak period (see col. 3, lines 54-59; col. 5, lines 5-11,22-25), where a subscriber can receive a notification 
responding to the request by communicating the identified multiple mobile communication plan offerings to the mobile communication device of the subscriber { (see col. 2, line 64 - col. 3, line 7; col. 4, lines 14-30; col. 5, lines 22-42; Figs. 1-2), where the system monitors and reacts to a trigger condition of a threshold for a usage metric, and the system provides different thresholds (see col. 3, line 66 - col. 4, line 7), and a notification can be sent for service upgrade (see col. 4, lines 8-16), and a subscriber may have allotment for peak period and off-peak period (see col. 3, lines 54-59; col. 5, lines 5-11,22-25), where a subscriber can receive a notification based on peak period minutes, and a subscriber can upgrade a service package for the next billing cycle (see col. 4, lines 39-41,62-66) }.  True inexplicitly discloses having the feature(s) sending a request; and more mobile communication plan offerings; and multiple mobile communication plan offerings.  However, the examiner maintains that the feature(s) sending a request; and multiple mobile communication plan offerings; and multiple mobile communication plan offerings was well known in the art, as taught by Clayton.
In the same field of endeavor, Clayton discloses the feature(s) 
sending a request { (see col. 7, lines 17-20; col. 6, lines 41-47; Fig. 5), where the user selects the upgrade button (e.g., 502), and the system provides a listing of available service plans (see col. 6, lines 6-14; Fig. 3) }; 
more mobile communication plan offerings { (see col. 6, lines 6-14; Fig. 3) }; and 
multiple mobile communication plan offerings { (see col. 6, lines 6-14; Fig. 3) }.

As further alternative support in the same field of endeavor, Kende discloses the feature(s) sending a request from the mobile communication plan provider data processing that explicitly requests one or more mobile communication plan offerings (e.g., preferred rate plans) for a subscriber associated with a mobile communication device { (see col. 10, lines 41-45), where the analysis engine module (240) receives rate plans from the billing rate module (160) (see col. 10, lines 8-13; col. 9, lines 49-52), and the analysis engine module (240) can receive rate plan information from a billing rate module (see col. 10, lines 15-19), where the system must have provided a request or trigger that demanded the rate plans from the billing rate module (160) }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of True and Clayton as further alternative 
Regarding claim 32, True discloses a method comprising:
performing by a computer system programmed using code executed by one or more processors of a first data processing system to configure the data processing system for { (see col. 3, lines 21-30,50-53; col. 2, line 63 - col. 3, line 7; Figs. 1-2) }:
receiving a request from a second data processing system that requests one or more mobile communication plan offerings for a subscriber associated with the mobile communication device { (see col. 2, line 64 - col. 3, line 7; col. 4, lines 14-30; col. 5, lines 22-42; Figs. 1-2), where the system monitors a subscriber’s usage pattern in which the request from the mobile communication plan would be implicit as evidenced by the fact that one of ordinary skill in the art would clearly recognize to provide tracking a usage pattern to compare thresholds for a trigger condition using services (e.g., minutes) based on the subscriber subscribing to a service package (see col. 3, lines 23-29; col. 3, line 66 - col. 4, line 7; col. 4, lines 44-46,60-66) }; and
analyzing mobile communication device usage data of a mobile communication device associated with a subscriber { (see col. 2, line 64 - col. 3, line 7; Fig. 2) };
identifying multiple mobile communication plan offerings based on the usage data and validity duration of a current mobile communication plan of the mobile communication 
communicating an option to select from the identified mobile communication plan offerings and communicating the multiple communication plan offerings to the mobile communication device subscriber to a member of a group consisting of: (i) the second data processing system and (ii) a third data processing system { (see col. 2, line 64 - col. 3, line 7; col. 4, lines 14-30; col. 5, lines 22-42; Figs. 1-2), where the system provides a subscriber an upgrade of a service package for the next billing cycle (see col. 4, lines 8-11,39-41,62-66; col. 5, lines 43-46), where a notification is provided prior to exceeding usage in the next billing cycle to increase minutes (e.g., for higher usage allotments) for peak period and off-peak period minutes and for adding a new feature that does not have use limit based on subscriber’s current service package (see col. 5, lines 43-46), and the system has an application server (30) with a usage statistics database (32) (see col. 3, lines 8-11,50-53), where a comparison of usage metrics is evaluated to suggests a service change (see col. 4, lines 56-59; col. 3, lines 23-26), and the system is able to obtain a service package B to offer to the subscriber (see col. 4, lines 62-66) }.  True inexplicitly discloses having the feature(s) multiple mobile communication plan offerings.  However, the examiner maintains that the 
In the same field of endeavor, Clayton discloses the feature(s) multiple mobile communication plan offerings { (see col. 6, lines 6-14; Fig. 3) };
prior to exceeding a usage limit for a current communication plan of the subscriber { (see col. 7, lines 1-20; Fig. 5), where the system provides a user with a notification based on a threshold of regular minutes remaining to avoid excess airtime charges (see col. 3, lines 19-28) }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of True and Clayton to have the feature(s) multiple mobile communication plan offerings; prior to exceeding a usage limit for a current communication plan of the subscriber, in order to provide notifications to a user of a mobile device and providing options with notifications based on rate plan conditions, as taught by Clayton (see col. 2, line 65 - col. 3, line 5).  The combination of True and Clayton clearly discloses the feature(s) indicated above as evidenced by the fact that one of ordinary skill in the art would clearly recognize.  However, in the alternative, the examiner maintains that the feature(s) communicating an option to select from the identified mobile communication plan offerings and communicating the multiple communication plan offerings to the mobile communication device subscriber to a member of a group consisting of: (i) the second data processing system and (ii) a third data processing system was well known in the art, as taught by Kende.
As further alternative support in the same field of endeavor, Kende discloses the feature(s) communicating an option to select from the identified mobile communication plan 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of True and Clayton as further alternative supported by Kende to have the feature(s) communicating an option to select from the identified mobile communication plan offerings and communicating the multiple communication plan offerings to the mobile communication device subscriber to a member of a group consisting of: (i) the second data processing system and (ii) a third data processing system, in order to provide a multi-factor rate analysis system and method for analyzing, on a per user basis or other basis, service plan rates, service providers, and other information, as taught by Kende (see col. 1, lines 57-60).
Regarding claim 33, the combination of True, Clayton, and Kende discloses every limitation claimed, as applied above (see claim 32), in addition True further discloses the method of claim 32 wherein the third data processing system is selected from a group consisting of the second data processing system and a data processing system different from the first and second data processing systems { (see col. 3, lines 21-30,50-53; Figs. 1-2) }.  As 
Regarding claims 34, 35, and 36, True discloses the method of claim 1 wherein:
identifying multiple mobile communication plan offerings based on the usage data of the mobile communication device associated with the subscriber that provide a positive economic benefit to the mobile communication device subscriber comprises: identifying multiple mobile communication plan offerings based on the usage data and validity duration of a current mobile communication plan of the mobile communication device associated with the subscriber that provide a positive economic benefit to the mobile communication device subscriber { (see col. 4, lines 52-66; col. 5, lines 1-21; Figs. 1-2), where the system compares a subscriber usage metric, and the system determines usage during a time period such as billing cycle to suggest a service change (see col. 4, lines 31-41; col. 3, line 31-36), and the system collects data of a subscriber for a billing cycle or one or more time periods of a subscriber using a service package (see col. 3, lines 23-26,32-34) }; and
reactively and proactively communicating the identified multiple mobile communication plan offerings to an electronic system comprises: reactively and proactively communicating at least a plurality of the identified multiple mobile communication plan offerings to an 
Clayton further discloses the feature(s) multiple mobile communication plan offerings { (see col. 6, lines 6-14; Fig. 3), where the system provides a user with a notification based on a threshold of regular minutes remaining to avoid excess airtime charges (see col. 3, lines 19-28; col. 7, lines 1-20; Fig. 5) }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of True and Clayton to have the feature(s) multiple mobile communication plan offerings, in order to provide notifications to a user of a mobile device and providing options with notifications based on rate plan conditions, as taught by Clayton (see col. 2, line 65 - col. 3, line 5).  The combination of True and Clayton clearly discloses the feature(s) indicated above as evidenced by the fact that one of ordinary skill in the art would clearly recognize.  However, in the alternative, the examiner maintains that the feature(s) reactively and proactively communicating the identified multiple mobile communication plan offerings to an electronic system was well known in the art, as taught by Kende.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of True and Clayton as further alternative supported by Kende to have the feature(s) reactively and proactively communicating the identified multiple mobile communication plan offerings to an electronic system, in order to provide a multi-factor rate analysis system and method for analyzing, on a per user basis or other basis, service plan rates, service providers, and other information, as taught by Kende (see col. 1, lines 57-60).
Regarding claims 37-38, the combination of True, Clayton, and Kende discloses every limitation claimed, as applied above (see claim 32), in addition True further discloses the method of claim 1 further comprising performing by the computer system programmed using code executed by the one or more processors of the data processing system to further configure the computer system into the machine for: receiving a request from the electronic from the mobile communication plan would be implicit as evidenced by the fact that one of ordinary skill in the art would clearly recognize to provide tracking a usage pattern to compare thresholds for a trigger condition using services (e.g., minutes) based on the subscriber subscribing to a service package (see col. 3, lines 23-29; col. 3, line 66 - col. 4, line 7; col. 4, lines 44-46,60-66), and the system has an application server (30) with a usage statistics database (32) (see col. 3, lines 8-11,50-53), where a comparison of usage metrics is evaluated to suggests a service change (see col. 4, lines 56-59; col. 3, lines 23-26), and the system is able to obtain a service package B to offer to the subscriber (see col. 4, lines 62-66) }.  As a note, Kende at the least further discloses the feature(s) receiving a request from the electronic system for the multiple mobile communication plan offerings (e.g., preferred rate plans); and communicating the multiple mobile communication plan offerings (e.g., preferred rate plans) to the electronic system in response to the request { (see col. 10, lines 41-45), where the analysis engine module (240) receives rate plans from the billing rate module (160) (see col. 10, lines 8-13; col. 9, lines 49-52), and the analysis engine module (240) can receive rate plan information from a billing rate module (see col. 10, lines 15-19), where the system must have provided a request or trigger that demanded the rate plans from the billing rate module (160) }.
Regarding claims 39-40, the combination of True, Clayton, and Kende discloses every limitation claimed, as applied above (see claim 32), in addition True further discloses from the mobile communication plan would be implicit as evidenced by the fact that one of ordinary skill in the art would clearly recognize to provide tracking a usage pattern to compare thresholds for a trigger condition using services (e.g., minutes) based on the subscriber subscribing to a service package (see col. 3, lines 23-29; col. 3, line 66 - col. 4, line 7; col. 4, lines 44-46,60-66), and the system has an application server (30) with a usage statistics database (32) (see col. 3, lines 8-11,50-53), where a comparison of usage metrics is evaluated to suggests a service change (see col. 4, lines 56-59; col. 3, lines 23-26), and the system is able to obtain a service package B to offer to the subscriber (see col. 4, lines 62-66) }.  As a note, Kende at the least further discloses the feature(s) receiving an explicit request from the mobile communication device for the multiple mobile communication plan offerings (e.g., preferred rate plans); and communicating the multiple mobile communication plan offerings (e.g., preferred rate plans) to the mobile communication device in response to the request { (see col. 10, lines 41-45), where the analysis engine module (240) receives rate plans from the billing rate module (160) (see col. 10, lines 8-13; col. 9, lines 49-52), and the analysis engine module (240) can receive rate plan information from a billing rate module (see col. 10, lines 
Regarding claims 41, 42, 43, 44, and 45, the combination of True, Clayton, and Kende discloses every limitation claimed, as applied above (see claim 1), in addition True further discloses the method of claim 1 wherein analyzing mobile communication device usage data of the mobile communication device associated with the subscriber comprises:
processing the usage data based on raw call records obtained from one or more databases { (see col. 3, lines 21-30,50-53; col. 2, line 63 - col. 3, line 7; Figs. 1-2) }, 
wherein processing the usage data comprises { (see col. 2, line 64 - col. 3, line 7; Fig. 2) }: 
setting a period of time for the analysis { (see col. 3, lines 23-26,31-36; col. 5, lines 58-61), where the system monitors a subscriber usage pattern over a time period and suggest service change };
aggregating the raw call records account-wise by combining call entries for an identifier associated with at least one of (i) the mobile communication device and (ii) the subscriber { (see col. 4, lines 52-66; col. 5, lines 1-21; Figs. 1-2), where the system compares a subscriber usage metric, and the system determines usage during a time period such as billing cycle to suggest a service change (see col. 4, lines 31-41; col. 3, line 31-36), and the system collects data of a subscriber for a billing cycle or one or more time periods of a subscriber using a service package (see col. 3, lines 23-26,32-34) };
generating aggregate usage statistics corresponding to usage details of mobile communication plan offerings available to the subscriber { (see col. 2, line 64 - col. 3, line 7; col. 4, lines 14-30; col. 5, lines 22-42,58-61; col. 3, lines 23-26; Figs. 1-2), where a .


















Response to Arguments
 	Applicant's arguments filed 17 May 2021 have been fully considered but they are not persuasive.
The Examiner respectfully disagrees with applicant’s arguments as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations and comments in this section).
 	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding applicant’s argument of claim 1 on pg. 18, 3rd full par., “…do not support receipt and response…communicating the option to select…”, the Examiner respectfully disagrees.  Applicant has failed to interpret and appreciate the combined teachings of well-known prior art True, Clayton, and Kende that clearly discloses the claimed feature(s) as would be clearly recognized by one of ordinary skill in the art.  
In particular, True discloses the language as related to the claimed feature(s) 

then communicating the identified multiple mobile communication plan offerings to the mobile communication device subscriber { (see col. 2, line 64 - col. 3, line 7; col. 4, lines 14-30; col. 5, lines 22-42; Figs. 1-2), where a subscriber can upgrade a service package for the next billing cycle, and a notification is provided prior to exceeding usage in the next billing cycle to increase minutes for peak period and off-peak period minutes and for adding a new feature that does not have use limit based on subscriber’s current service package (see col. 4, lines 39-41,62-66; col. 5, lines 43-46) } and,
prior to exceeding the current usage limit within the validity duration of the current mobile communication plan and based on the analysis of the mobile communication device usage data of a mobile communication device associated with a subscriber { (see col. 2, line 64 - col. 3, line 7; col. 4, lines 14-30; col. 5, lines 22-42; Figs. 1-2), where the system monitors and reacts to a trigger condition of a threshold for a usage metric, and the system provides different thresholds (see col. 3, line 66 - col. 4, line 7), and the system can provide a 
receiving a request from the mobile communication device of the subscriber for one or more of the mobile communication plan offerings { (see col. 2, line 64 - col. 3, line 7; col. 4, lines 14-30; col. 5, lines 22-42; Figs. 1-2), where the system monitors and reacts to a trigger condition of a threshold for a usage metric, and the system provides different thresholds (see col. 3, line 66 - col. 4, line 7), and a notification can be sent for service upgrade (see col. 4, lines 8-16), and a subscriber may have allotment for peak period and off-peak period (see col. 3, lines 54-59; col. 5, lines 5-11,22-25), where a subscriber can receive a notification based on peak period minutes, and a subscriber can upgrade a service package for the next billing cycle (see col. 4, lines 39-41,62-66) }; and 
responding to the request by communicating the identified multiple mobile communication plan offerings to the mobile communication device of the subscriber { (see col. 2, line 64 - col. 3, line 7; col. 4, lines 14-30; col. 5, lines 22-42; Figs. 1-2), where the system monitors and reacts to a trigger condition of a threshold for a usage metric, and the system provides different thresholds (see col. 3, line 66 - col. 4, line 7), and a notification can be sent for service upgrade (see col. 4, lines 8-16), and a subscriber may have allotment for 
As further support in the same field of endeavor, Clayton discloses the language as related to the claimed feature(s) 
multiple mobile communication plan offerings { (see col. 6, lines 6-14; Fig. 3), where the system provides a user with a notification based on a threshold of regular minutes remaining to avoid excess airtime charges (see col. 3, lines 19-28; col. 7, lines 1-20; Fig. 5) }.  
Additionally, as further alternative support in the same field of endeavor, Kende discloses the language as related to the claimed feature(s) 
wherein communicating the option to select the identified multiple mobile communication plan offerings comprises responding to a triggering event derived from current usage data and then communicating the identified multiple mobile communication plan offering to the mobile communication device subscriber { (see col. 10, lines 15-19,27-35; Figs. 1-3), where the system has analysis engine module (240) that provides one or more preferred rate plans based on factors such as usage and/or time intervals (see col. 7, lines 25-30), and the system delivers/presents to the user the information such as one or more preferred rate plans, savings, and other information (see col. 15, lines 50-53,57-59; col. 6, lines 28-30; col. 8, lines 14-16; col. 5, lines 27-30; Figs. 3 ‘ref. 350’) }.  
Therefore, the combination(s) of the reference(s) True, Clayton, and Kende as addressed above more than adequately meets the claim limitations.
Repeat from office action mailed on 06 December 2019 - In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding applicant’s argument of claim 1 on pg. 15, 1st full par., “…failing to disclose…identifying multiple mobile communication plan offerings and communicating an option to select from the identified multiple mobile communication plan offerings…” (also, see pg. 14, 5th full par.), the Examiner respectfully disagrees.  Applicant has failed to interpret and appreciate the combined teachings of well-known prior art True, Clayton, and Kende that clearly discloses the claimed feature(s) as would be clearly recognized by one of ordinary skill in the art.
As a note, applicant admits the following: 
Admission #1:  Applicant admits “…True…method…informs the subscriber of the service change suggestion…” (see par. bridging pp. 14-15, lines 6-13).
Admission #2:  Applicant admits “…Clayton Fig. 3 and 6:4-14 show multiple calling plans…” (see pg. 15, 1st full par., lines 4-5).
Admission #3:  Applicant admits “…Kende…discloses…can determine one or more preferred rate plans available for a particular user…” (see par. bridging pp. 15-16, lines 7-9).
In particular, True discloses the language as related to the claimed feature(s) 

reactively and proactively communicating an option to select from the identified multiple mobile communication plan offerings to an electronic mobile communication plan offer data processing system { (see col. 4, lines 14-30; col. 5, lines 22-42; Figs. 1-2), where the system provides a subscriber an upgrade of a service package for the next billing cycle (see col. 4, lines 39-41,62-66), where a notification is provided prior to exceeding usage in the next billing cycle to increase minutes for peak period and off-peak period minutes and for adding a new feature that does not have use limit based on subscriber’s current service package (see col. 5, lines 43-46), and the system monitors a subscriber usage pattern over a time period and suggest service change (see col. 3, lines 23-26; col. 5, lines 58-61) ), and the system can generate a suggested service change such as a service package upgrade having higher usage allotments or an added feature (see col. 4, lines 8-11) }.  
As further alternative support in the same field of endeavor, Clayton discloses the language as related to the claimed feature(s) 

Additionally, as further alternative support in the same field of endeavor, Kende discloses the language as related to the claimed feature(s) 
reactively and proactively communicating an option to select from the identified multiple mobile communication plan offerings (e.g., preferred rate plans) to an electronic mobile communication plan provider data processing system { (see col. 10, lines 15-19,27-35; Figs. 1-3), where the system has analysis engine module (240) that provides one or more preferred rate plans based on factors such as usage and/or time intervals, and the system can provide proactive savings (see col. 6, lines 53-54) }.  As a note, Kende at the least further discloses the feature(s) wherein reactively communicating the option to select the identified multiple mobile communication plan offerings comprises responding to a triggering event derived from usage data and then communicating the identified multiple mobile communication plan offerings { (see col. 10, lines 15-19,27-35; Figs. 1-3), where the system has analysis engine module (240) that provides one or more preferred rate plans based on factors such as usage and/or time intervals (see col. 7, lines 25-30), and the system delivers/presents to the user the information such as one or more preferred rate plans, savings, and other information (see col. 15, lines 50-53,57-59; col. 6, lines 28-30; col. 8, lines 14-16; col. 5, lines 27-30; Figs. 3 ‘ref. 350’) }.  
Therefore, the combination(s) of the reference(s) True, Clayton, and Kende as addressed above more than adequately meets the claim limitations.
 	Regarding applicant’s argument(s) of claims 2-4, 6-15, 17-25, and 27-45, the claims are addressed for the same reasons as set forth above and as applied above in each claim rejection.

Repeat from office action mailed on 08 August 2018 - In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding applicant’s argument of claim 1 on pg. 15, 1st full par., “…neither teach…reactively and proactively communicating an option to select from the identified multiple mobile communication plan offerings to an electronic mobile communication plan offer data processing system…”; and in par. bridging pp. 15-16, “…communicating the identified multiple mobile communication plan offerings to the mobile communication device subscriber…”, the Examiner respectfully disagrees.  Applicant has failed to interpret and appreciate the combined teachings of well-known prior art True, Clayton, and Kende that clearly discloses the claimed feature(s) as would be clearly recognized by one of ordinary skill in the art.  In particular, True discloses the language as related to the claimed feature(s) 
reactively and proactively communicating an option to select from the identified multiple mobile communication plan offerings to an electronic mobile communication plan offer data processing system { (see col. 4, lines 14-30; col. 5, lines 22-42; Figs. 1-2), where the system provides a subscriber an upgrade of a service package for the next billing cycle (see col. 4, lines 39-41,62-66), where a notification is provided prior to exceeding usage in the next 
wherein reactively communicating the option to select the identified multiple mobile communication plan offerings comprises responding to a triggering event derived from usage data (e.g., usage metric) { (see col. 2, line 64 - col. 3, line 7; col. 4, lines 14-30; col. 5, lines 22-42; Figs. 1-2), where the system monitors and reacts to a trigger condition of a threshold for a usage metric, and the system provides different thresholds (see col. 3, line 66 - col. 4, line 7), and a notification can be sent for service upgrade (see col. 4, lines 8-16), and a subscriber may have allotment for peak period and off-peak period (see col. 3, lines 54-59; col. 5, lines 5-11,22-25), where a subscriber can receive a notification based on peak period minutes, and a subscriber can upgrade a service package for the next billing cycle (see col. 4, lines 39-41,62-66) }, and
then communicating the identified multiple mobile communication plan offerings to the mobile communication device subscriber { (see col. 2, line 64 - col. 3, line 7; col. 4, lines 14-30; col. 5, lines 22-42; Figs. 1-2), where a subscriber can upgrade a service package for the next billing cycle, and a notification is provided prior to exceeding usage in the next billing cycle to increase minutes for peak period and off-peak period minutes and for adding a new feature that does not have use limit based on subscriber’s current service package (see col. 4, lines 39-41,62-66; col. 5, lines 43-46) } and,

As further support in the same field of endeavor, Clayton discloses the language as related to the claimed feature(s) 
multiple mobile communication plan offerings { (see col. 6, lines 6-14; Fig. 3), where the system provides a user with a notification based on a threshold of regular minutes remaining to avoid excess airtime charges (see col. 3, lines 19-28; col. 7, lines 1-20; Fig. 5) }.  
Additionally, as further support in the same field of endeavor, Kende discloses the language as related to the claimed feature(s) 
reactively and proactively communicating an option to select from the identified multiple mobile communication plan offerings (e.g., preferred rate plans) to an electronic mobile 
Therefore, the combination(s) of the reference(s) True, Clayton, and Kende as addressed above more than adequately meets the claim limitations.
 	Regarding applicant’s argument(s) of claims 1-4, 6-15, 17-25, and 27-45, the claims are addressed for the same reasons as set forth above and as applied above in each claim rejection.
Repeat from office action mailed on 19 June 2017 - In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding applicant’s argument of claim 1 on pg. 17, 1st - 2nd full par., “…clearly not reactively and proactively communicating an option to select from the identified multiple communication plan offerings to an electronic mobile communication plan provider data 
Admission #1:  Applicant admits “…Applicants do not dispute that companies offer multiple communication plans …” (see pg. 16, 3rd full par.).
In particular, True discloses the language as related to the claimed feature(s) 
reactively and proactively communicating an option to select from the identified multiple mobile communication plan offerings to an electronic mobile communication plan offer data processing system { (see col. 4, lines 14-30; col. 5, lines 22-42; Figs. 1-2), where the system provides a subscriber an upgrade of a service package for the next billing cycle (see col. 4, lines 39-41,62-66), where a notification is provided prior to exceeding usage in the next billing cycle to increase minutes for peak period and off-peak period minutes and for adding a new feature that does not have use limit based on subscriber’s current service package (see col. 5, lines 43-46), and the system monitors a subscriber usage pattern over a time period and suggest service change (see col. 3, lines 23-26; col. 5, lines 58-61) ), and the system can generate a suggested service change such as a service package upgrade having higher usage allotments or an added feature (see col. 4, lines 8-11) }.  
As further support in the same field of endeavor, Clayton discloses the language as related to the claimed feature(s) 
multiple mobile communication plan offerings { (see col. 6, lines 6-14; Fig. 3), where the system provides a user with a notification based on a threshold of regular minutes remaining to avoid excess airtime charges (see col. 3, lines 19-28; col. 7, lines 1-20; Fig. 5) }.  

reactively and proactively communicating an option to select from the identified multiple mobile communication plan offerings (e.g., preferred rate plans) to an electronic mobile communication plan provider data processing system { (see col. 10, lines 15-19,27-35; Figs. 1-3), where the system has analysis engine module (240) that provides one or more preferred rate plans based on factors such as usage and/or time intervals, and the system can provide proactive savings (see col. 6, lines 53-54) }.  As a note, Kende at the least further discloses the feature(s) wherein reactively communicating the option to select the identified multiple mobile communication plan offerings comprises responding to a triggering event derived from usage data and then communicating the identified one or more mobile communication plan offerings { (see col. 10, lines 15-19,27-35; Figs. 1-3), where the system has analysis engine module (240) that provides one or more preferred rate plans based on factors such as usage and/or time intervals (see col. 7, lines 25-30) }.  
Therefore, the combination(s) of the reference(s) True, Clayton, and Kende as addressed above more than adequately meets the claim limitations.
Repeat from office action mailed on 11 July 2016 - In the present response of the instant application, the applicant's arguments are basically repetitious arguments addressed by the Examiner in the Final Action mailed on 08 October 2015 and 20 March 2015.  The applicant's arguments essentially do not traverse the issue(s) as addressed in the Final Action mailed.  Therefore, in view of the reasons above, the arguments are hereby addressed by the applied rejection.  Also, item 7 of each Final Action mailed on 08 October 2015 and 20 March 2015.
Repeat in-part from office action mailed on 11 July 2016 - In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding applicant’s argument of claim 1 on pg. 17, 2nd full par., “…arguably communicate a plan offering to a mobile communications device but do not proactively communicate the identified one or more communication plan offerings to an electronic system…”, the Examiner respectfully disagrees.  Applicant has failed to interpret and appreciate the combined teachings of well-known prior art True, Clayton, and Kende that clearly discloses the claimed feature(s) as would be clearly recognized by one of ordinary skill in the art.  As a note, applicant admits the following: 
Admission #1:  Applicant admits “…True, Clayton, and Kende only teach reactive communication…” (see pg. 14, 6th full par.).
Admission #2:  Applicant admits “…True’s and Clayton’s relevant communications are reactive…” (see pg. 17, 3rd full par.).
Admission #3:  Repeat from item 7 of office action mailed 08 October 2015 -- Applicant admits “…True and Clayton both teach reactive communication…” (see pg. 17, 2nd full par.; pg. 16, 1st - 3rd full par.; pg. 17, 1st full par.).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cunningham et al. (US 2006/0019632 A1) discloses dedicated wireless device business method.
 	 
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-
217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/
Primary Examiner, Art Unit 2462
WJD,Jr
18 June 2021